Exhibit 99.2 HICKOK INCORPORATED AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED COMBINED FINANCIAL INFORMATION INDEX Page Unaudited Pro Forma Consolidated Combined Balance Sheet as of March 31, 2017 1 Unaudited Pro Forma Consolidated Combined Statement of Operations for the Six Months EndedMarch 31, 2017 3 Unaudited Pro Forma Consolidated Combined Statement of Operations for the Year Ended September 30, 2016 5 On June 1, 2017, Hickok Acquisition A LLC, a wholly owned subsidiary of Hickok Incorporated (the “Company”), entered into an Asset Purchase Agreement (the “Purchase Agreement”) with Air Enterprises Acquisition LLC, a Delaware limited liability company , and Mr. A. Malachi Mixon, III and Mr. William M. Weber, each of whom are the principal members of Air Enterprises (each, a “Member” and collectively with Air Enterprises, the “Sellers”). Hickok Acquisition A LLC since changed its name to Air Enterprises LLC (“AE”). The following unaudited pro forma consolidated combined financial statements give effect to the acquisition of certain assets and certain assumed liabilities of AE. The acquisition will be a business combination accounted for in accordance with Accounting Standards Codification (ASC) 805, Business Combinations. Accordingly, for accounting purposes, the fair value of the assets received and liabilities assumed will be recorded on the balance sheet. The difference between the purchase price and fair value of the assets acquired, net of liabilities assumed, will be recorded as goodwill and other intangible assets. The intangible assets, other than goodwill, will be amortized to expense over their estimated useful lives. Goodwill is of an indefinite life and will not be amortized but will be tested at least annually for impairment. Acquisition-related transaction costs (i.e. advisory, legal, accounting, valuation and other professional or consulting fees) are not included as a component of consideration transferred but are accounted for as expenses in the periods in which the costs are incurred and the services are received. The unaudited pro forma consolidated combined financial statements are based on the Company’s historical financial statements and based upon the Statement of Assets Acquired and Liabilities Assumed of Air Enterprises and based upon the Statement of Revenues and Direct Expenses. These statements are derived from AE’s historical accounting records and do not purport to reflect the assets acquired and the net revenues and direct operating expenses that would have resulted if AE had been a separate, stand-alone company during the periods presented. AE was only a component of the Seller prior to the divestiture and accordingly, historical financial statements in accordance with generally accepted accounting principles in the U.S. (“U.S. GAAP”) have not previously been prepared, nor is it practicable to prepare separate, historical financial statements for AE. The statement of assets acquired and liabilities assumed and the statement of net revenues and direct operating expenses vary from a complete financial statement prepared in accordance with U.S. GAAP because they only include assets acquired and exclude indirect expenses, such as certain general and administrative expenses, interest expenses, income taxes and the allocation of corporate overhead costs. Therefore, the results set forth in the statements of net revenues and direct operating expenses may not be representative of future operations. The unaudited pro forma consolidated combined balance sheet as of March 31, 2017 and unaudited pro forma consolidated combined statements of operations for the six months ended March 31, 2017 give effect to the transaction as if the acquisition was consummated October 1, 2016. The unaudited pro forma unaudited consolidated combined statements of operations for the year ended September 30, 2016 give effect to the transaction as if the acquisition was consummated October 1, 2015. The unaudited pro forma consolidated combined financial information should be read together with the Company’s historical financial statements, which are included in the Company’s latest annual report on Form 10-K and quarterly report on Form 10-Q, and Air Enterprises LLC historical information, included herein. HICKOK INCORPORATED AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED COMBINED BALANCE SHEET ASSETS Hickok Air Incorporated Enterprises 3/31/2017 3/31/2017 Pro Forma Unaudited Unaudited Adjustments Combined CURRENT ASSETS: Cash and Cash Equivalents $ 3,174,522 $ - $ )(d) $ 1,124,522 Accounts receivable-less allowance for doubtful accounts 1,585,503 6,149,593 - 7,735,096 Costs in Excess of Billings and estimated costs - 2,639,878 - 2,639,878 Inventories-less allowance for obsolete inventory 3,218,443 696,650 - 3,915,093 Prepaid Expenses and other current assets 414,025 2,261 - 416,286 Total Current Assets 8,392,493 9,488,382 ) 15,830,875 PROPERTY, PLANT AND EQUIPMENT 5,291,207 2,712,538 )(a) 7,403,327 Less accumulated depreciation 3,888,340 1,935,573 )(a) 3,888,340 Property, Plant and Equipment, Net 1,402,867 776,965 1,335,155 3,514,987 OTHER ASSETS: Goodwill 1,777,656 - 559,510 (c) 2,337,166 Intangibles, net of accumulated amortization 1,192,727 - 1,230,000 (b) 2,422,727 Deferred income taxes-less valuation allowance of $500,000 3,330,600 - - 3,330,600 Other non-current assets 750 - - 750 Total Non-Current Other Assets 6,301,733 - 1,789,510 8,091,243 Total Assets $ 16,097,093 $ 10,265,347 $ 1,074,665 $ 27,437,105 See accompanying notes to unaudited pro forma consolidated combined financial statements. HICKOK INCORPORATED AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED COMBINED BALANCE SHEET LIABILITIES AND STOCKHOLDERS EQUITY Hickok Air Incorporated Enterprises 3/31/2017 3/31/2017 Pro Forma Unaudited Unaudited Adjustments Combined CURRENT LIABILITIES: Convertible notes payable - related party $ 200,000 $ - $ - 200,000 Notes payable - related party 403,387 - - 403,387 Leases payable 51,825 - - 51,825 Accounts payable 786,541 1,373,216 - 2,159,757 Billings in Excess of Costs & Earnings - 566,254 - 566,254 Accrued payroll and related expenses 227,695 - - 227,695 Accrued expenses 630,835 1,200,542 - 1,831,377 Deferred revenue 631,992 - - 631,992 Total Current Liabilities 2,932,275 3,140,012 - 6,072,287 LONG-TERM LIABILITIES: Notes payable - related party 4,185,201 - - 4,185,201 Bank Debt - - 8,200,000 (d) 8,200,000 Leases payable 119,825 - - 119,825 Accrued expenses 510,451 - - 510,451 Total Long-Term Liabilities 4,815,477 - 8,200,000 13,015,477 STOCKHOLDERS' EQUITY Common shares - no par value Class A 10,000,000 shares authorized, 2,130,681 and 2,090,394 shares issued 2,217,151 - - 2,217,151 Class B 2,500,000 convertible shares authorized, 779,283 shares issued 710,272 - - 710,272 Preferred 1,000,000 shares authorized, no shares outstanding - Contributed capital 1,741,901 - - 1,741,901 Treasury shares ) ) Class A - 15,795 shares - Class B - 5,667 and 667 shares - Retained earnings 3,944,858 7,125,335 )(e) 3,944,858 Total Stockholders' Equity 8,349,341 7,125,335 ) 8,349,341 Total Liabilities and Stockholders' Equity $ 16,097,093 $ 10,265,347 $ 1,074,665 $ 27,437,105 See accompanying notes to unaudited pro forma consolidated combined financial statements. HICKOK INCORPORATED AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED COMBINED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED Hickok Operations of Incorporated Air Enterprises 3/31/2017 3/31/2017 Pro Forma Actual (Unaudited) Adjustments Combined TOTAL SALES $ 5,703,241 $ 14,872,188 $ - $ 20,575,429 COSTS AND EXPENSES: Cost of Sales 3,742,489 11,913,037 - 15,655,526 Product Development 456,326 510,815 - 967,141 Selling, General and Administrative Expenses 1,545,876 1,413,130 376,333 (b) 3,335,339 Interest Charges 98,961 - 127,100 (d) 226,061 Legal matter ) - - ) Other income ) - - ) Total Costs and Expenses 5,787,680 13,836,982 503,433 20,128,095 Income (Loss) before Provision for Income Taxes ) 1,035,206 ) 447,334 Provision for Income Taxes 16,127 - - 16,127 Net Income (Loss) $ ) $ 1,035,206 $ ) $ 431,207 Earnings (Loss) Per Common Share - Basic $ ) $ 0.15 Earnings (Loss) Per Common Share - Diluted $ ) $ 0.15 Weighted Average Shares of Common Stock Outstanding - Basic 2,865,165 - 2,865,165 Weighted Average Shares of Common Stock Outstanding - Diluted 2,865,165 - 2,865,165 See accompanying notes to unaudited pro forma consolidated combined financial statements. HICKOK INCORPORATED AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONSOLIDATED COMBINED FINANCIAL INFORMATION MARCH 31, 2 (a) Reflects the adjustment in increase the basis in the acquired property plant and equipment to the estimated fair value. Book value of Fixed Assets - Gross 2,712,538 Accumulated Depreciation 1,935,573 Net Book Value - Fixed 776,965 Fair Market Value of Fixed Assets 2,112,120 Adjustment to Increase Fixed Assets 1,335,155 (b) Reflects the adjustment of intangible assets acquired by the Company to their estimated fair values, and related amortization expense for the period. The following table summarized the estimated fair values of Air Enterprises identifiable intangible assets and their estimated useful lives. Useful Life Amortization Fair Value in Years Expense Customer Backlog 690,000 1 345,000 Non-Compete Agreements 200,000 5 20,000 Trademarks 340,000 15 11,333 Total Intangibles, Other than Goodwill 1,230,000 376,333 (c) Reflects adjustment to record goodwill associated with the acquisition of Air Enterprises as shown below: Assets Acquired: Current Assets 9,488,382 Net Property and Equipment 2,112,120 Intangible Assets 1,230,000 Goodwill 559,510 Total Assets Acquired 13,390,012 Liabilities Assumed 3,140,012 Net Assets Acquired 10,250,000 (d) Reflects the cash used and new debt incurred to finance the acquisition of Air Enterprises as shown below: Interest Interest Rate Expense Term Loan A Debt 2,000,000 % 31,000 Revolving Credit Facility 6,200,000 % 96,100 Total Debt 8,200,000 127,100 Cash used 2,050,000 Debt incurred 8,200,000 Total purchase price 10,250,000 (e) Represents the elimination of the historical equity of Air Enterprises LLC HICKOK INCORPORATED AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED SEPTEMBER 31, 2016 Hickok Operations of Incorporated Air Enterprises 9/30/2016 12/31/2016 Pro Forma Actual (Unaudited) Adjustments Combined TOTAL SALES $ 6,645,780 $ 40,610,068 $ - $ 47,255,848 COSTS AND EXPENSES: Cost of Sales 4,334,815 31,288,109 - 35,622,924 Product Development 1,050,157 1,143,680 - 2,193,837 Selling, General and Administrative Expenses 2,145,937 3,586,991 752,667 (a) 6,485,595 Interest Charges 59,386 - 254,200 (b) 313,586 Legal matter ) - - ) Other income ) - - ) Total Costs and Expenses 5,312,532 36,018,780 1,006,867 42,338,179 Income (Loss) before Provision for Income Taxes 1,333,248 4,591,288 ) 4,917,669 Provision for Income Taxes ) - - ) Net Income (Loss) $ 4,632,848 $ 4,591,288 $ ) $ Earnings (Loss) Per Common Share - Basic $ 2.38 $ 4.23 Earnings (Loss) Per Common Share - Diluted $ 2.38 $ 4.23 Weighted Average Shares of Common Stock Outstanding - Basic 1,943,625 - 1,943,625 Weighted Average Shares of Common Stock Outstanding - Diluted 1,943,625 - 1,943,625 See accompanying notes to unaudited pro forma consolidated combined financial statements. HICKOK INCORPORATED AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMACONSOLIDATED COMBINED FINANCIAL INFORMATION SEPTEMBER 30, 2 (a) Reflects the adjustment of intangible assets acquired by the Company to their estimated fair values, and related amortization expense for the period. The following table summarized the estimated fair values of Air Enterprises identifiable intangible assets, their estimated useful lives and related amortization expense. Useful Life Amortization Fair Value in Years Expense Customer Backlog 690,000 1 690,000 Non-Compete Agreements 200,000 5 40,000 Trademarks 340,000 15 22,667 Total Intangibles, Other than Goodwill 1,230,000 752,667 (b) Reflects the cash used and new debt incurred to finance the acquisition of Air Enterprises as shown below: Interest Interest Rate Expense Term Loan A Debt 2,000,000 % 62,000 Revolving Credit Facility 6,200,000 % 192,200 Total Debt 8,200,000 254,200 Cash used 2,050,000 Debt incurred 8,200,000 Total purchase price 10,250,000
